This case was one in the Mercer Circuit, brought to recover the sum due upon a promissory note said to have been made by the American Equity Corporation and endorsed by Vernon L. Buchman, H.D. Gordon and J.A. Fraser.
The Circuit judge found in favor of the defendants-respondents and rendered a verdict of no cause of action against them by the plaintiff-appellant, and judgment was duly entered thereon, from which the plaintiff below appeals to this court.
Our examination of the proofs satisfies us that the decision rendered by the Circuit Court judge that the plaintiff-appellant was not entitled to recover, was correct; and that the nonsuit ordered by him was justified by the evidence.
The judgment under review herein should be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None. *Page 571